DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	This is in response to communication filed on 6/21/21 in which claims 1-20 are pending.

Response to Arguments
2.	Applicant's arguments filed have been fully considered but they are not persuasive.
Applicant’s representative argues that the teaching of Zhang fails to teach wherein determining, by the network device, the forwarding path for the service data according to the network resource configuration information of the designated network and the network slice of the service data comprises: determining, by the network device, the forwarding path for the service data according to link resource configuration information  wherein the network slice associated with each link on the determined forwarding path is the same as the network slice of the service data, the network resource configuration information comprises the link resource configuration information, and the link resource configuration information indicates one or more network slices associated with one or more links in the designated network.  However, Zhang clearly teaches “end-points of a VN designed for such services can hop-on the VN by sending data packets using a pre-assigned Access Link (AL) resource for that VN. The end-point UE can register and connect with a local node at the edge of the VN, rather than the destination end point of their communications. Once data packets for a service are submitted to the network, the packets are routed to the intended destination(s) along pre-defined VN tunnels, and can be separated by service or QoS as required”, (See paragraph [0056]).  Furthermore, Zhang teaches “The differences in these characteristics can be used to align traffic flows from the core network slice 814 and 816 with the appropriate DRB. [0153] By configuring a DRB that is uniquely associated with a UE to be used exclusively for traffic associated with a service in a particular network slice” (See paragraph [0152-0153]).  

Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

4.	Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Publication No. 2018/0041994 to Zhang.

a.	As per claim 1, Zhang teaches a method for forwarding service data in a designated network, the method comprising: determining, by a network device, a forwarding path for the service data according to network resource configuration information of the designated network and a network slice of the service data (See paragraph [0039, 0165]), wherein the network resource configuration information indicates one or 10more network slices associated with one or more network resources in the designated network (See paragraph [0050 and 0090]), and a network slice associated with a network resource of the determined forwarding path matches the network slice of the service data; and forwarding, by the network device, the service data according to the forwarding path (See paragraph [0110 and 0129]).   wherein determining, by the network device, the forwarding path for the service data according to the network resource configuration information of the designated network and the network slice of the service data comprises: determining, by the network device, the forwarding path for the service data according to link resource configuration information (See paragraph [0056], end-points of a VN designed for such services can hop-on the VN by sending data packets using a pre-assigned Access Link (AL) resource  for that VN. The end-point UE can register and connect with a local node at the edge of the VN, rather than the destination end point of their communications. Once data packets for a service are submitted to the network, the packets are routed to the intended destination(s) along pre-defined VN tunnels, and can be separated by service or QoS as required), wherein the network slice associated with each link on the determined forwarding path is the same as the network slice of the service data, the network resource configuration information comprises the link resource configuration information, and the link resource configuration information indicates one or more network slices associated with one or more links in the designated network (See paragraph [0152-0153, The differences in these characteristics can be used to align traffic flows from the core network slice 814 and 816 with the appropriate DRB. [0153] By configuring a DRB that is uniquely associated with a UE to be used exclusively for traffic associated with a service in a particular network slice).
b. 	As per claim 9, Zhang teaches a network device, comprising a memory and a processor, the memory stores a 35computer program, and the processor is configured to run the computer program to perform: determining a forwarding path for the service data according to network resource configuration information of a designated network and a network slice of the service data (See paragraph [0039 and 0165]), wherein the network resource configuration information indicates one or more network slices 2KPC0708US associated with one or more network resources in the designated network (See paragraph [0050 and 0090]), and a network slice associated with a network resource of the determined forwarding path matches the network slice of the service data; and forwarding the service data according to the forwarding path (See paragraph [0110 and 0129]).  wherein the processor, when configured to run the computer program to determine the forwarding path for the service data according to the network resource configuration information of the designated network and the network slice of the service data, is configured to: determine the forwarding path for the service data according to link resource configuration information (See paragraph [0056], end-points of a VN designed for such services can hop-on the VN by sending data packets using a pre-assigned Access Link (AL) resource  for that VN. The end-point UE can register and connect with a local node at the edge of the VN, rather than the destination end point of their communications. Once data packets for a service are submitted to the network, the packets are routed to the intended destination(s) along pre-defined VN tunnels, and can be separated by service or QoS as required), wherein the network slice associated with each link on the determined forwarding path is the same as the network slice of the service data, the network resource configuration information comprises the link resource configuration information, and the link resource configuration information indicates one or more network slices associated with one or more links in the designated network (See paragraph [0152-0153, The differences in these characteristics can be used to align traffic flows from the core network slice 814 and 816 with the appropriate DRB. [0153] By configuring a DRB that is uniquely associated with a UE to be used exclusively for traffic associated with a service in a particular network slice).
c. 	As per claim 16, Zhang teaches a non-transitory computer-readable storage medium, storing a computer program, wherein the computer program, when being run by a processor, is configured to cause the processor to: determine a forwarding path for the service data according to network resource configuration information of a designated network and a network slice of the service data (See paragraph [0039 and 0165]), wherein the network resource configuration information indicates one or more network slices associated with one or more network resources in the designated network (See paragraph [0050 and 0090]), and a network slice associated with a network resource of the determined forwarding path matches the network 6KPC0708USslice of the service data: and forward the service data according to the forwarding path (See paragraph [0110 and 0129]).  Wherein the computer program is further configured to cause the processor to determine the forwarding path for the service data according to link resource configuration information (See paragraph [0056], end-points of a VN designed for such services can hop-on the VN by sending data packets using a pre-assigned Access Link (AL) resource for that VN. The end-point UE can register and connect with a local node at the edge of the VN, rather than the destination end point of their communications. Once data packets for a service are submitted to the network, the packets are routed to the intended destination(s) along pre-defined VN tunnels, and can be separated by service or QoS as required),, wherein the network slice associated with each link on the determined forwarding path is the same as the network slice of the service data, the network resource configuration information comprises the link resource configuration information, and the link resource configuration information indicates one or more network slices associated with one or more links in the designated network (See paragraph [0152-0153], The differences in these characteristics can be used to align traffic flows from the core network slice 814 and 816 with the appropriate DRB. [0153] By configuring a DRB that is uniquely associated with a UE to be used exclusively for traffic associated with a service in a particular network slice).
d.	As per claims 3 and 11, Zhang teaches the claimed invention as described above.  Furthermore, Zhang teaches wherein determining, by the network device, the forwarding path for the service data according to the link resource configuration information 25comprises: determining, by the network device, a next hop link of the service data according to the link resource configuration information; or, determining, by the network device according to the link resource configuration information based on a preset algorithm, the forwarding path for forwarding the service data 30to a destination node, wherein the forwarding path comprises multiple links (See paragraph [0095]).  

e. 	As per claims 4 and 12, Zhang teaches the claimed invention as described above.  Furthermore, Zhang teaches wherein determining, by the network device, the forwarding path for the service data according to the network resource configuration information of the designated network and the network slice of the service data further comprises: 35determining, by the network device, a member interface of the link for forwarding the service data on the forwarding path according to link member interface configuration information (See paragraph [0102]), wherein a network slice associated with the member interface of the link for forwarding the service data is the same as the network slice of the service data, the link 1KPC0708US resource configuration information comprises the link member interface configuration information (See paragraph [0090 and 0108]), and the link member interface configuration information indicates one or more network slices associated with one or more member interfaces of one or more links in the designated network (See paragraph [0090 and 0108]).  

f. 	As per claim 5 and 13, Zhang teaches the claimed invention as described above.  Furthermore, Zhang teaches wherein determining, by the network device, the 10forwarding path for the service data according to the network resource configuration information of the designated network and the network slice of the service data further comprises: determining, by the network device, the forwarding path for the service data according to network node configuration information, wherein a network slice associated with each 15network node on the determined forwarding path is the same as the network slice of the service data (See paragraph [0102]), the network resource configuration information comprises the network node configuration information, and the network node configuration information indicates one or more network slices associated with one or more network nodes in the designated network (See paragraph [0119 and 0121]).  

g. 	As per claims 6 and 14, Zhang teaches the claimed invention as described above.  Furthermore, Zhang teaches wherein forwarding, by the 20network device, the service data according to the forwarding path comprises: encapsulating, by the network device, information of the forwarding path on the service data, and forwarding, by the network device, the service data according to the encapsulated information of the forwarding path (See paragraph [0165]).  

h.	As per claim 7, Zhang teaches the claimed invention as described above. Furthermore, Zhang teaches wherein before determining, by the 25network device, the forwarding path for the service data according to the network resource configuration information of the designated network and the network slice of the service data, the method comprises: receiving, by the network device, the network resource configuration information, wherein the network resource configuration information is notified to the network node in the 30designated network (See paragraph [0081]).  

i. 	As per claim 8, Zhang teaches the claimed invention as described above. Furthermore, Zhang teaches wherein the network resource configuration information comprises one or more network slice identities associated with one or more network resources of the designated network (See paragraph [0038-0039 and 0090]).  

j15. 	As per claim 15, Zhang teaches the claimed invention as described above.  Furthermore, Zhang teaches a network system, comprising the network device as claimed in any one of claims 9 to 14 (See paragraph [0035]).
  
k. 	As per claim 17, Zhang teaches the claimed invention as described above. Furthermore, Zhang teaches a network system, comprising the network device as claimed in claim 10 (See paragraph [0035]).

l. 	As per claim 18, Zhang teaches the claimed invention as described above.  Furthermore, Zhang teaches a network system, comprising the network device as claimed in claim 11 (See paragraph [0035]).

m. 	As per claim 19, Zhang teaches the claimed invention as described above.  Furthermore, Zhang teaches a network system, comprising the network device as claimed in claim 12 (See paragraph [0035]).

n. 	As per claim 20, Zhang teaches the claimed invention as described above.  Furthermore, Zhang teaches a network system, comprising the network device as claimed in claim 13 (See paragraph [0035]).

Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	U.S. Publication No. 2017/0257870 to Farmanbar et al teaches systems and methods for performing traffic engineering through network slices.
	U.S. Publication No. 2017/0054595 to Zhang et al teaches method and apparatus for network slicing.
6.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DJENANE BAYARD whose telephone number is (571)272-3878. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on (571)272-3964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DJENANE M BAYARD/Primary Examiner, Art Unit 2444